DETAILED ACTION
	For this action, Claims 1-4, 6-14, 16-19, 21-28 and 30-32 are pending.  Claims 5, 15, 20 and 29 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 23 December 2020, with respect to the grounds of rejection of the respective claims under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection has been withdrawn.  Applicant has amended Claim 28 in a manner that addresses and overcomes the issue of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  Applicant has amended independent Claims 1 and 17 to further narrow and clarify the scope of the claimed invention, including incorporating limitations from now cancelled Claim 15.  Upon further consideration of the amendments and accompanying arguments, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 23 December 2020.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jason P. Camillo on 26 February 2021.
The application has been amended as follows: 
Claim 24 shall now read as:
24.  (Line 2)…imaging device is arranged to collect visual data from said spacer layer said receiving…

Claim 28 shall now read as:
28.  (Line 1) An apparatus according to claim 22, comprising:…

Claim 31 shall now read as:
31.  (Line 1) An apparatus according to claim 17, in…

Claim 32 shall now read as:
32.  (Line 1) An apparatus according to claim 22 in…

The following is an examiner’s statement of reasons for allowance: independent Claims 1 and 17 have been amended to recite limitations requiring the movement of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/26/2021